Citation Nr: 0306859	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  98-09 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic hepatitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1971 to January 
1979.  



The current appeal arose from rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California and Little Rock, Arkansas.  

The RO denied entitlement to service connection for chronic 
hepatitis as a well-grounded claim had not been submitted.

Jurisdiction of the veteran's claim for VA benefits was 
assumed by the RO in Little Rock, Arkansas RO.  

The veteran presented oral testimony before the undersigned 
Veterans Law Judge at a personal hearing in October 1999.  A 
copy of the transcript is contained in the claims file.

The Board remanded the claim in June 2000 for additional 
development and readjudication.  

In October 2002 the RO most recently affirmed the 
determination previously entered.

The claim has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran was treated for acute viral hepatitis in 
service in June 1976.

2.  The competent, probative medical evidence of record does 
not show that the veteran currently has chronic hepatitis 
linked to active service on any basis.


CONCLUSION OF LAW

Chronic hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran submitted a claim in April 1997 seeking, in 
pertinent part, entitlement to service connection for 
hepatitis that he had in 1976 in Korea.  

Service medical records show that the veteran was 
hospitalized at the 121st U.S. Army Hospital in Seoul, South 
Korea for 11 days in June 1976 for acute viral hepatitis.  At 
the time of admission, he gave a history of four days of 
illness with nausea, anorexia, and darkening of urine.  He 
denied any change in his bowel habits.  In general, he was 
noticed to be jaundiced.  After treatment with the standard 
hepatitis protocol including bed rest, he showed rapid 
symptomatic improvement.  His liver function tests the day 
before discharge revealed a Bilirubin of 1.5, SGOT of 155, 
and Alkaline Phosphatase of 40.  He was returned to duty, but 
was to have weekly repeat liver function tests until they 
normalized.  

In August 1977 it was indicated that the veteran was being 
followed up for hepatitis from October 1976.

On separation examination in October 1978 it was noted that 
the veteran had indigestion due to hepatitis.  It was 
specifically noted that he was treated for hepatitis in 
August 1975 while at the 121st Army Hospital in Seoul, South 
Korea.  The clinical evaluation was normal for abdomen and 
viscera.  

A VA hospitalization report dated from November 1992 to 
January 1993 documented the veteran's admission for cocaine 
and alcohol abuse.  A "[h]epatitis panel" indicated that 
the veteran was positive for the hepatitis C antibody.  It 
was concluded that he therefore had chronic hepatitis.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 1997.  He reported having had an 
episode of hepatitis in Korea in 1976 for which he was 
hospitalized.  He was jaundiced in service, but denied any 
recurrence of his jaundice.  He denied nausea, vomiting or 
any change in his bowel habits.  His weight was stable.  He 
was not complaining of chills, fever, or night sweats.  He 
was not on any medication for liver disease and had not been 
told that he had liver failure.  He never received a blood 
transfusion and did not have a liver biopsy.  Examination 
found no evidence of enlargement of the liver.  The 
impression was residuals of hepatitis.  

Testing in September 1997 revealed a negative result for an 
acute or present infection with Hepatitis B.  There was a 
reactive test result for AntiHBs that indicated a past 
infection and immunity against Hepatitis B.  There was a 
negative result for Hepatitis A-IGM indicating no current 
infection with Hepatitis A.  There was a reactive test result 
for Hepatitis C antibody.  

A hospital summary from West Los Angeles VA Medical Center 
from November 1992 to January 1993 was for admission of the 
veteran for an unrelated disorder.  During his hospital stay, 
the report of a hepatitis panel was positive for hepatitis C, 
AB, and noted "so he has chronic hepatitis."  The RPR was 
diluted and reactive.  He was asymptomatic.  

In response to a request for outpatient treatment report and 
hospital summary for the period from January 1985 to December 
1994, the Los Angeles VA Medical Center replied that no other 
medical documentation was available or located at that 
facility.  

To a request for hospital summary and outpatient treatment 
report from January 1979 to the date of the request in 
December 1997, the Little Rock/North Little Rock VA Medical 
Center replied that the veteran had never been admitted in 
the hospital or seen as an outpatient.  

In his substantive appeal the veteran stated that he was 
diagnosed with chronic hepatitis in Korea in 1976, and told 
then that it came from either water or food that he had.  In 
1990 he was told by a physician that his internal organs had 
been contaminated by the hepatitis.  He was told of 
limitations on his activities.  

Outpatient treatment reports from Little Rock VA Medical 
Center received in February 1999 were for unrelated 
disorders.  

At his Board hearing in October 1999, the veteran testified 
as to the symptoms and manifestations of hepatitis in service 
and the treatment he received.  The first medical provider 
post service to whom he talked about the hepatitis he had in 
service was in 1990 at a health clinic in Los Angeles, and it 
was suggested that testing be done.  He did not recall 
experiencing the same symptoms as when he had hepatitis in 
service other than tiring easily.  

The veteran further testified that after returning to 
Arkansas he had lab work that showed hepatitis was still in 
his system.  The doctors did not suggest that he seek further 
treatment and he did not follow-up on his own either with VA 
doctors or private doctors.  At the VA C&P examination, the 
doctor's impression was residuals of hepatitis.  He described 
current symptoms and stated that he had not mentioned them to 
his primary doctor.  He had not sought treatment and had not 
had any liver function tests in recent years.

Outpatient treatment records from the John McClellan Memorial 
Veterans Hospital received in November 2000 include a May 
1999 medical problem list that notes testing in November 1997 
showed positive for HbsAB and Hepatitis C, but PCR was 
negative.  


In June 1998, the veteran was seen for work-up of Hepatitis 
C.  He had no complaints.  His liver function tests were 
normal and there was no evidence of Hepatitis C by PCR.  He 
was to have liver function tests in one year and otherwise no 
treatment.

In July 2000, the veteran presented with a complaint of 
fatigue.  He reported having hepatitis in the past, and 
wanted to have it checked to see if he needed treatment.  He 
denied jaundice, nausea, vomiting and pain.  Examination 
revealed his abdomen was soft and there was no 
hepatosplenomegaly.  The impression was:  "Hepatitis panel 
in past reveals previous Hep B infection and Hep C antibody 
positive, but Hep C PCR negative indicating previous Hep C 
infection.  LFTs [liver function tests] have always been 
normal.  The plan was to recheck LFTs and Hep C PCR.  

In August 2000, the entry reflects that the lab results were 
reviewed with the veteran, and that follow-up lab work would 
be done later in January 2001.  The assessment included 
"Hept B and C".

In February 2001 the veteran wrote that he had nothing else 
to submit at the time.  

In May and August 2001 a fellow serviceman wrote stating that 
he had visited the veteran in the hospital in South Korea in 
1976.

In August 2001 the veteran submitted another lay statement 
from a fellow serviceman stating that the veteran was in the 
hospital for hepatitis in South Korea in service.  

In August 2001 the veteran wrote that he had provided all the 
information he had on his claim.  

Medical records from John L. McClellan Memorial Veterans 
Hospital show that test results in August 2001 were HbsAg -
negative, HbsAb-reactive, HCAb-reactive, and HB core Ab-nr.  
At the time of hospitalization a history of Hepatitis C was 
noted.  

The veteran was provided a VA C&P examination in May 2002.  
He reported the history that he had hepatitis in service and 
post service had several abnormal liver function tests and 
positive tests for hepatitis C.  The diagnosis was hepatitis 
C.  The VA examiner wrote:

I have reviewed his claim folder.  He had hepatitis 
in Korea in 1976.  Exact type was not determined 
because it was impossible to test for hepatitis C 
at that time.  His first positive test for 
hepatitis C was in 1986.  He had reactive test for 
hepatitis C in 1997 and his hepatitis B surface 
antibody was also positive to suggest previous 
exposure to hepatitis B.  his diagnosis of 
hepatitis C is well established.  It is as likely 
as not that his current hepatitis C is related to 
hepatitis that he had in service in 1976.

Testing done on the same date in conjunction with the VA 
examination shows that HCV/PCR test was negative and liver 
function tests were normal.  

The RO noted that the diagnosis of hepatitis C appeared to be 
based on history of positive hepatitis C antibody tests which 
were not sufficient evidence of a confirmed diagnosis of 
hepatitis C.  The RO noted that the testing done at the time 
of the examination was negative.  The RO asked that the 
examiner review the test results conducted in May 2002 and if 
deemed necessary to conduct additional tests to confirm 
diagnosis of hepatitis C.  If a diagnosis of active hepatitis 
C were confirmed, then a description of symptoms, occurrence 
and treatment was requested.  



The VA examiner wrote in August 2002:

I have reviewed this [veteran's] claims folder.  I 
have reviewed my previous examination of 5/[]/02 
and I have reviewed his laboratory studies.  This 
[veteran] has a positive test for hepatitis C 
antibody.  He has a positive test for hepatitis B 
antibody indicating a previous exposure to 
hepatitis B and immunity.  His hepatitis C antibody 
test is noted as positive.  However his PCR is 
negative, and his liver function studies are all 
perfectly normal.  In my opinion, this [veteran] 
has been exposed to hepatitis C sometime in the 
past, but there is nothing at all to suggest that 
he has active hepatitis C at this time.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.


A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the "term 'service connection', is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).

The CAVC has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.

The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  
Although initially the veteran's claim was denied as a well-
grounded claim had not been submitted, most recently the RO 
reviewed the case and denied it on the merits.

In February 2001 the appellant was advised of the provisions 
of the VCAA, the evidence necessary to establish entitlement, 
what had been done on his claim, what information or evidence 
he needed to submit and what VA would do to assist him.  He 
was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The RO has secured medical treatment 
records, afforded the veteran several VA examinations and 
obtained a medical opinion and clarification of such opinion 
addressing the issue on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service connection

The Board's review of the evidentiary record discloses that 
the veteran was treated for acute viral hepatitis, 
unspecified, in service.  After treatment his symptoms 
appeared to have resolved.  At the time of separation from 
service, he reported indigestion from hepatitis.  There was 
no evidence of any residual functional impairment due to the 
previously diagnosed acute hepatitis.  A clinical evaluation 
was normal for abdomen and viscera.  Furthermore, a medical 
impression in July 2000 noted that the veteran's liver 
function tests have always been normal.

When a chronic disease as such is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  The medical evidence 
does not show that chronic hepatitis was shown in service, 
nor is such demonstrated presently.

As previously noted, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Postservice, the veteran has denied any recurrence of 
jaundice or the same symptoms he experienced with hepatitis 
in service other than tiring easily.  He had not sought 
medical treatment.  There is no medical evidence of record 
that any post service symptoms experienced over the years 
represented a continuation of pathology dating to service and 
consistent with the current diagnoses made.  See Savage 
supra. 

From November 1992 to January 1993, the veteran was 
hospitalized at VA for poly substance abuse.  A hepatitis 
panel indicated that the veteran was positive for the 
hepatitis C antibody.  Based on this laboratory result done 
in conjunction with his hospitalization, it was concluded 
that he had chronic hepatitis.  It is also noted that an 
August 2000 assessment was of hepatitis B and C.  However, 
this evidence does not provide a link to the acute viral 
hepatitis shown in service.

The veteran's contention is that post service diagnosed 
hepatitis is related to the hepatitis treated in service.  A 
layperson without medical training or experience such as the 
veteran is not competent to offer medical diagnoses or 
opinions on etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

For that matter VA adjudicators likewise lack competency to 
make conclusions on medical issues such as diagnosis and 
medical relationship or etiology in the absence of competent 
medical opinion.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Evidence against the veteran's claim is the VA examiner's 
opinion in August 2002 clarifying his May 2002 opinion after 
review of the claim folder, the May 2002 examination results 
and laboratory studies.  Issued after a thorough review of 
the record, the examiner noted that the veteran had a 
positive test for hepatitis B antibody indicating a previous 
exposure to hepatitis B and immunity.  He also had a positive 
hepatitis C antibody test; however, his PCR was negative and 
his liver function studies were all perfectly normal.  The 
examiner opined that the veteran had been exposed to 
hepatitis C sometime in the past, but there was nothing to 
suggest that he had active hepatitis C at the time of the 
examination.  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The service medical records clearly show that the veteran was 
treated in 1976 for acute viral hepatitis.  There is no 
indication that he had chronic hepatitis at that time.  

No competent medical evidence exists of a relationship 
between any postservice diagnosed chronic hepatitis and 
service, and any alleged continuity of symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1990); Savage supra.  There is no competent 
evidence that the veteran currently has chronic hepatitis 
related to service, in fact, the competent medical evidence 
of record is to the contrary.  

Although laboratory results show that he has been exposed to 
hepatitis B and C, he does not have active hepatitis at the 
present time.  Therefore, service connection must be denied.  
38 C.F.R. § 3.303.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic hepatitis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for chronic hepatitis is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

